People v Flores (2016 NY Slip Op 06770)





People v Flores


2016 NY Slip Op 06770


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Tom, J.P., Acosta, Richter, Kapnick, JJ.


15864 4155/11

[*1] The People of the State of New York, Respondent, —
vJohn Flores, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of resentence of the Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 6, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: OCTOBER 18, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.